Abatement Order filed July 19, 2018




                                         In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00521-CV
                                    ____________

                        MICHAEL MCCANN, Appellant
                                           V.

         SPENCER PLANTATION INVESTMENTS, LTD., Appellee


         On Appeal from County Court at Law No. 1 & Probate Court
                         Brazoria County, Texas
                      Trial Court Cause No. CI52465

                             ABATEMENT ORDER

      This is an appeal from a judgment signed June 1, 2018. Appellant filed a
notice of appeal on June 11, 2018. We sent notice to appellant on July 9, 2018, that
the appellate filing fee was past due.

      In response to that notice, appellant filed a letter in this court on July 13, 2018,
in which he disclosed that he had filed a petition for voluntary bankruptcy in the U.S.
Bankruptcy Court of the Southern District of Texas on June 6, 2018—before he filed
the notice of appeal. The bankruptcy case is No. 18-33152, In re Michael Andrew
McCann (Bankr. S.D. Tex.). He further wrote, “It is my belief that all actions are
stayed during bankruptcy.”

       A bankruptcy suspends the appeal from the date when the bankruptcy petition
is filed, regardless of when the court of appeals learned about the bankruptcy.
Adeleye v. Driscal, 488 S.W.3d 498, 499 (Tex. App.—Houston [14th Dist.] 2016,
no pet.). The appeal remains suspended until the appellate court reinstates the appeal
in accordance with federal law. Tex. R. App. P. 8.2.1

       Accordingly, we ORDER the appeal abated.

       When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

       For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                        PER CURIAM




1
  At the time appellant filed his petition, the 30-day period to file his notice of appeal had not
expired. See Tex. R. App. P. 26.1. “A period that begins to run and had not expired at the time the
proceeding was suspended begins anew when the proceeding is reinstated or severed under [Rule]
8.3.” Tex. R. App. P. 8.2. Accordingly, the 30-day period in which to appeal will restart if and
when the appeal is reinstated. In light of Rule 8.2, it is unclear why appellant filed his notice of
appeal after the bankruptcy stay went into effect. It is also unclear why appellant did not notify
this court that he had petitioned for bankruptcy. See Tex. R. App. P. 8.1.